Title: Craven Peyton to Thomas Jefferson, 16 July 1817
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Monteagle
July 16–1817.
          
          I receavd by the Your Servant, the papars with Your Opinion, Shuffey Peyton and Baldwin are my Councel, they were informed of the Strong point You made respecting the recording of the Deed by the 3d witness aftar it was Out of date they replid, & said a Deed, which is not recorded in due time, is as it respects a subsequence purchasers purchaser, presisely as if it had not been recorded at all, this was the Law then, & since altared to have effect aftar being fully proven, this point being in my favour, I hope, leaves but little doubt of my success, I cant express the pleasing f sensation of fealing produced by Your Opinion & remarks, On the subject & with Your permission, I woud enclose Your Opinion, to my Councel with directions to read it  & enclose it to me again, & not to let it be seen by Any othar person, nor to mention it. Untill I receave Your instructions there is no Consideration On this earth, that coud induce me to violate Any Confidence You might place in me, Any expressions of gratitude for this & many Othar Kindness I have receavd woud fall very far short of my fealings for You, truely & Sincerely
          
            Yr Frd & Servt
            C. Peyton
          
        